Title: To George Washington from Daniel Parker, 21 June 1783
From: Parker, Daniel
To: Washington, George


                  
                     Sir
                     New York June 21st 1783
                  
                  Your Excellencys favor by Dr La Moyeur was deliver’d to me last Eve’g, I shall Immediately procure the Trunks, with the Labels agreable to the Directions.
                  Colo. Smith has been supplied with Cash, for the payment of such Books &c. as he has purchased, for your Excellency, which sum with the Amount of the small Articles sent by me, shall be Transmitted by the next Oppurtunity—Mr Benson leaves this City on such short Notice, that I am unable to send them by him—the money shall be paid Mr Pintard on Monday Morn’g—The Silk for Mrs Washington is sent by Mr Benson to Mr Smith, who will deliver it Immediately: a great part of the Public Stores have been sold at Auction. at a very low rate, within a few days past—the Blankets (by the best Information I can Obtain) will be sold in a short Time, and, as the Quantity is very large, their is no doubt but they will be sold very much below the Prime Cost—Goods of every kind are falling, & will no doubt be 10 prCent lower than they now are, within one Month from this Time—I shall purchase the Blankets, at those Sales, provided the price does not Exceed my Expectation—the other Articles that Your Excellency may want, as Linnens, Nails &c. will be bought much lower some time hence, when I should be happy to purchase them, as it will be, probably with in my power to do it, to as much Advantage as any other Person—& no one could receive more pleasure in doing it. I have the honor to be, with the most sincere Attachment, your Excellencys Obedt Servant
                  
                     Danl Parker
                     
                  
               